Citation Nr: 1110065	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  03-14 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active naval military service from June 1970 to April 1974, served in the United States Navy Reserves from May 1976 to May 1980, served in the Army National Guard on FTTD (full time training duty) from August 1980 to December 1980, and in the United States Army Reserves, from which he was discharged in August 1990.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied entitlement to service connection for diabetes and a heart disorder.

In May 2005 and August 2009, the Board remanded this matter to the RO to afford due process and for other development.  Following its completion of the Board's requested actions, the RO continued the denial of the Veteran's claims (as reflected in a June 2010 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim on appeal has been accomplished.

2.  In a May 2010 letter, the Veteran indicated that he wished to withdraw the issue of service connection for diabetes.

3.  Persuasive evidence of record indicates that the Veteran's cardiac disorder was not caused by his active service or his service-connected headaches.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran concerning the matter of entitlement to service connection for diabetes have been met and that appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Cardiac arrhythmia was not incurred in or aggravated by military service; nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2010).

In a letter dated May 25, 2010, the Veteran requested withdrawal of the appeal as to service connection for diabetes.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to issue of entitlement to service connection for diabetes, and it must be dismissed.


Service Connection for a Cardiac Disorder

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for service connection was received in June 2000.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in May 2005, and December 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  

Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in June 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in December 2009.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and post-service VA and private treatment records pertaining to his claim have been obtained and associated with his claims file.  The claim was remanded by the Board in August 2009 in order to obtain private treatment records indicated by the Veteran.  In a December 2009 letter, the RO requested the Veteran submit medical authorization for release of private records identified in the August 2009 Board remand.  The Veteran failed to respond.  The Court has held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  The Board notes the Veteran was provided with a VA opinion in June 2009 and a VA examination in February 2010 to determine the nature and etiology of the Veteran's claimed heart disorder.  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran claims he has a cardiac disorder due to his service-connected chronic headaches.  

In June 2000, the Veteran was admitted to a Saints Memorial Medical Center with nausea, vomiting, with diaphoresis and lightheadedness.  In a June 2000 private consultation with Dr. W., the Veteran reported that he was out in hot humid weather setting up for a large picnic and after several hours of working outside with nothing to drink, he developed nausea and started vomiting.  He had diaphoresis and lightheadedness.  He considered the possibility of low blood sugar and had a glass of orange juice and two donuts without any change in symptoms.  He denied a syncopal episode, chest pain, or palpitations.  When emergency medical services arrived, he had blood pressure of 182/110, blood sugar was 249, and his heart rate was irregular.  The examiner noted he had no history of atrial fibrillation, hypertension, coronary heart disease, or myocardial infarction, but that he does have a history of diabetes and hyperlipidemia, which are being treated medically.  An electrocardiograph (ECG) report revealed atrial fibrillation, occasional premature ventricle contractions (PVCs), moderate ventricular response, and no ischemic changes.  The examiner noted impressions of possibly new onset atrial fibrillation relating to symptoms of nausea and vomiting, nausea and vomiting possibly due to mild dehydration in the setting of uncontrolled diabetes, hot humid weather, and hard work, and poorly controlled diabetes mellitus. 

In January 2001 and October 2002 VA progress notes, the Veteran reported that he has cardiac arrhythmia and was started on propafenone by a local cardiologist.  He stated he had one episode of cardiac arrhythmia due to headaches.  

A November 2003 VA progress note indicated that the Veteran's cardiac arrhythmia seemed stable at that point.  

In a June 2009 VA opinion, the nurse practitioner reported no associated between chronic headaches and cardiac etiology.  

During a February 2010 VA examination, the Veteran reported he first developed atrial fibrillation in 2000 associated with a severe migraine headache and vomiting.  He stated he has subsequently been on propafenone to control atrial fibrillation.  After a physical examination, the cardiologist gave an impression of a history of a single episode of atrial fibrillation in 2000, hypertension, hyperlipidemia, diabetes, and obesity.  The examiner reviewed the reports from Dr. W. at Saints Memorial Medical Center dated in June 2000, and stated that it is possible that a severe migraine headache and associated events may have triggered an episode of atrial fibrillation in 2000.  However, the examiner indicated there have been no recurrent of atrial fibrillation with the Veteran on medication.  The physician opined that, most likely, the event was triggered due to atherosclerotic cardiovascular disease related to diabetes mellitus, hypertension, and hyperlipidemia.  

Analysis

As an initial matter, the Board has considered the Veteran's claim for entitlement to service connection for a cardiac disorder on a direct basis.  However, service treatment records do not reveal any findings, diagnosis, or treatment of cardiac arrhythmia during active service or within one year after separation from service, nor does the Veteran allege that his cardiac arrhythmia is directly related to service.  Therefore, service connection for cardiac arrhythmia on a direct basis must be denied.

The Board also has considered the Veteran and his representative's assertions that his cardiac arrhythmia was caused (or aggravated) by his service-connected headaches, but finds that a preponderance of competent medical evidence of record shows that his current cardiac arrhythmia was not proximately caused by or aggravated by his headaches.

The Board finds the opinions of the June 2009 and February 2010 VA examiners to be persuasive.  The VA examiners' opinions were based on a thorough review of the history, and the February 2010 opinion included consideration of the claims file and examination of the Veteran.  The June 2009 VA examiner found that the Veteran's service-connected headaches did not cause nor aggravate the Veteran's current diagnosis of cardiac arrhythmia.  The February 2010 VA cardiologist indicated that the Veteran's atrial fibrillation was most likely due to his non-service-connected diabetes mellitus, hypertension, and hyperlipidemia.

The Board notes that the February 2010 VA examiner stated that it was possible that a migraine headache and associated events may have triggered an episode of atrial fibrillation in 2000; however, this portion of the opinion is diminished as medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Furthermore, the June 2000 private medical records do not indicate complaints of a migraine headache at the time the Veteran developed an atrial fibrillation.

Thus, the competent, probative (persuasive) evidence on the question of whether cardiac arrhythmia was incurred due to or aggravated by service-connected headaches weighs against the claim for service connection.

In addition to the medical evidence, the Board also has considered the statements of the Veteran and his representative.  However, to the extent that any such lay statements are being offered to answer the questions of whether the Veteran has a current disability related to service, such evidence must fail.  Such matters are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are laypersons without the appropriate medical training or expertise, they are not competent to render probative (i.e., persuasive) opinions on these medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Consequently, the lay assertions as to the nature or etiology of the Veteran's claimed disability have no probative value.

For all the foregoing reasons, the claims for service connection for a cardiac disability must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure is dismissed.

Entitlement to service connection for a cardiac disability as secondary to service-connected headaches is denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


